                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SHENG INTERNATIONAL CO. LTD.,

                      Plaintiff,                                     8:20CV124

      vs.
                                                                       ORDER
PRINCE AMERICAS, LLC, WAITT
BRANDS, LLC, C3 BRANDS, LLC; DANA
BRADFORD, EKTELON RACQUETS, LLC;
and PRINCE GLOBAL SPORTS LLC, LLC;

                      Defendants.

       In accordance with the Court’s discussion with counsel for the parties during the
telephone conference held on June 21, 2021,

      IT IS ORDERED:

            1)   For good cause shown pursuant to Fed. R. Civ. P. 16(b), Plaintiff’s Motion to
                 Continue Case Progression Order (Filing No. 58) is granted. The deadline for
                 completing written discovery under Rules 33, 34, 36, and 45 of the Federal
                 Rules of Civil Procedure is extended to July 1, 2021. The deadline to file
                 motions to compel written discovery under Rules 33, 34, 36, and 45 is extended
                 to July 30, 2021.

                 Note: Plaintiff is granted leave to file a motion to compel on any outstanding
                 issues previously raised and discussed during telephonic conferences with the
                 undersigned magistrate judge. Plaintiff is also granted leave to file a motion to
                 compel as to Rule 45 subpoenas to nonparties without first requesting a
                 telephone conference.

            2)   On or before June 25, 2021, the parties shall meet and confer regarding Dana
                 Bradford’s amended declaration. The amended declaration shall be provided to
                 Plaintiff by July 2, 2021. If after Plaintiff’s review the amended declaration is
                 insufficient, Defendants shall produce the documents as ordered during the
                 telephone call by July 16, 2021.


      Dated this 21st day of June, 2021.
                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
